Mr. Justice Linscott delivered the opinion of the court : The complaint in this case avers that claimant on March 15, 1936, was hired by George Scully, the then Supervisor of Paroles, as Field Parole Agent, for which he was to receive' Ninety-eight Dollars ($98.00) per month; that he worked one month in that capacity, from March 15th, 1936, to April 15, 1936, and that without fault on his part he was discharged; that he has received no moneys therefor. Claimant asks that he be paid a salary for that month in the amount of Ninety-eight Dollars ($98.00). This complaint was filed on November 10, 1937, and on November 18, 1937, the Attorney General filed a motion to dismiss, and as grounds for said motion set forth:- 1. If the State was liable to the claimant for salary and wages for services rendered from March 15 to April 15, 1936, he had an adequate remedy in a court of general jurisdiction which he has failed to pursue. 2. The complaint does not contain allegations which establish that claimant was legally appointed to the position of field parole agent. In view of the position we take in this matter, it will not be necessary to consider the first point raised by the Attorney General. The position of field parole agent is a position within the classified civil service in the State of Illinoiis. Paragraph 3, chapter 24%, Illinois Revised Statutes, 1937. The Director of the Department of Public Welfare is the only person who has authority to hire a field parole agent. Paragraphs 2, 3 and 4, chapter 127, Illinois Revised Statutes, 1937. The complaint does not contain allegations which establish the legal appointment of the claimant, and the motion of the Attorney General must be sustained and an award denied.